

EXHIBIT 10.1




THIS AMENDMENT AGREEMENT, dated as of December 30, 2005 (this “Amendment”) is by
and between, National Australia Bank Limited, New York Branch (the “Bank”), XL
Capital Ltd, a company incorporated under the laws of the Cayman Islands, X.L.
America, Inc., a Delaware corporation, XL Insurance (Bermuda) Ltd, a Bermuda
limited liability company, and XL Re Ltd, a Bermuda limited liability company
(collectively, the “Account Parties” and each an “Account Party”).


W I T N E S S E T H :


WHEREAS, the Account Parties each have requested that the Bank amend that
certain Master Standby Letter of Credit and Reimbursement Agreement dated as of
September 30, 2005 (the “Agreement”), effective as of the date hereof (the
“Amendment Effective Date”) in order to extend the Termination Date;


WHEREAS, the Bank is willing, on the terms and conditions set forth below, to
amend the Agreement as set forth below;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:


SECTION 1. Defined Terms. Capitalized terms used herein and not defined herein
shall have the meanings specified in the Agreement.


SECTION 2. Amendments to the Agreement. Section 1 of the Agreement is hereby
amended by deleting the words “September 29, 2006” in the second line thereof
and substituting the words “December 31, 2006” therefor.


SECTION 3. Conditions to Effectiveness. This Amendment shall become effective as
of the Amendment Effective Date upon the due execution and delivery thereof by
the parties hereto.


SECTION 4. Representations and Warranties. In order to induce the Bank to enter
into this Amendment, each Account Party hereby represents and warrants to the
Bank on behalf of itself: (i) the representations and warranties contained in
the Agreement are true and correct on and as of the Amendment Effective Date as
though made on and as of such date, except for changes which have occurred and
which were not prohibited by the terms of the Agreement; (ii) no Event of
Default or other event or condition which, with notice or the lapse of time or
both, would give rise to an Event of Default has occurred and is continuing, or
would result from the execution, delivery and performance by such Account Party
of this Amendment or the Agreement (as amended by this Amendment); (iii) that
such Account Party has full power, right and legal authority to execute, deliver
and perform its obligations under this Amendment; and (iv) that each of this
Amendment and the Agreement as amended hereby constitutes a legal, valid and
binding obligation of such Account Party enforceable against such Account Party
in accordance with its terms, subject to the effect of any applicable
bankruptcy, insolvency, reorganization or moratorium, or similar laws affecting
the enforcement of rights of creditors generally, and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law).


--------------------------------------------------------------------------------



SECTION 5. Reference to and Effect on the Documents. Each reference in the
Agreement to “this Agreement”, “here-under”, “hereof”, “herein” or words of like
import, and each reference to the Agreement in documents related to the
Agreement, shall mean and be a reference to the Agreement as amended hereby.
Except as specifically amended hereby, the Agreement and all such related
documents, and all other docu-ments, agreements, instruments or writings entered
into in connection therewith, shall remain in full force and effect and are
hereby ratified, confirmed and acknowledged by each Account Party, severally on
behalf of itself.


SECTION 6. Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be governed by and construed and interpreted in
accordance with the substantive laws of the State of New York, without regard to
its conflict of laws principles.


SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing any such
counterpart.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
NATIONAL AUSTRALIA BANK LIMITED
(ABN 12 004 044 937), New York Branch




By:  /s/ Clinton M. Johnson      
         Name: Clinton M. Johnson
         Title: Senior Vice President
 


XL CAPITAL LTD
XL INSURANCE (BERMUDA) LTD
       
By:   /s/ Fiona E. Luck          
By:    /s/ Christopher A. Coelho    
          Name:  Fiona E. Luck
          Name:  Christopher A. Coelho
          Title:    Executive Vice President,
          Title:    Senior Vice-President &
                       Global Head of Corporate Services &
                       Chief Financial Officer
                       Assistant Secretary
 



X.L. AMERICA, INC.
XL RE LTD
       
By:      /s/ Gabriel G. Carino        
By:    /s/ Gregory S. Hendrick        
Name: Gabriel G. Carino
           Name: Gregory S. Hendrick
Title:   Senior Vice President
           Title:   President &
 
                       Chief Underwriting Officer

 
 